Rugg, C.J.
This is an indictment for robbery while armed. There was evidence tending to show that at Revere, on November 28, 1933, the defendant and a codefendant, each armed with a revolver, committed the crime charged. The defendant was arrested on January 20, 1934, in a store in Boston. Against the exception of the defendant the arresting officer was permitted to testify that, on searching the defendant he found a revolver in his possession. In cross-examination the defendant denied that this revolver was used by him at the robbery and gave an explanation as to his possession of it, testifying also that it was not handed to him by the codefendant, but he refused to tell who gave it to him for the reason that to give the name would tend ' to incriminate another person.
*63There was no error in the admission of this evidence. It was not necessary that the identity of the revolver with the one used at the commission of the crime be shown. The possession of a revolver in all the circumstances had some tendency to connect the defendant with the crime charged. Commonwealth v. Brown, 121 Mass. 69. Commonwealth v. Johnson, 199 Mass. 55. Reasonable limits of cross-examinatian were not exceeded. Commonwealth v. Russ, 232 Mass. 58, 79.

Exceptions overruled.